Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on September 12, 2022 is acknowledged.
3.	Claims 1-63 are pending in this application.
4.	Applicant elected without traverse of Group 1 (claims 1-49) and elected without traverse SEQ ID NO: 1 as the species of the peptide, methylation as the species of modification, therapeutic agent as the species of co-composition or cargo composition, PEG as the species of linker, activating macrophages as the species of inflammatory response, microbial as the species of infection, nanoparticle as the species of surface molecule, and pro-apoptotic agent as the species of moiety in the reply filed on February 22, 2022.
Restriction was deemed to be proper and made FINAL in the previous office action. Claims 50-63 remain withdrawn from consideration pursuant to 35 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims. Applicant indicated claims 1, 6-8, 13-17, 27-32, 35, 38-39, 44, 50-52 and 61-63 are encompassed by the elected species. Claims 50-63 are not involved in elected Group 1 invention. A search was conducted on SEQ ID NO: 1, and prior art was found. Claims 5-8, 11-12, 15, 18-26, 30, 33-34, 36-37, 40-43 and 45-49 remain withdrawn from further consideration as being drawn to nonelected species. Claims 1-4, 9-10, 13-14, 16-17, 27-29, 31-32, 35, 38-39 and 44 are examined on the merits in this office action.
This application contains claims 50-63, drawn to an invention nonelected without traverse in the paper of 2/22/2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 


Withdrawn Objections and Rejections
5.	Objection to the specification for referring to sequences without also identifying them by the sequence identifier, is hereby withdrawn in view of Applicant’s amendment to the specification.
6.	Objection to the drawings is hereby withdrawn in view of Applicant’s filing replacement sheets on September 12, 2022.
7.	Objection to claim 1 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Objection to claim 10 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 1, 4, 9-10, 13-14, 16-17, 27-29, 31-32, 35, 38-39 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claim 31 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-2, 9, 32 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Ruoslahti et al (US Patent No. 8367621, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.


Maintained Rejection
Obviousness Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1, 3-4, 9-10, 13-14, 16-17, 27-29, 32, 35, 38-39 and 44 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30 and 39-40 of copending Application No. 17/267175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one or ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
14.	Instant claims are drawn to an isolated peptide comprising an AMT amino acid sequence, wherein the AMT amino acid sequence has a length of 7 to 15 residues, and has the formula X1-R-X2-L-R-S-X3…(claim 1); wherein the peptide comprises that sequence CRVLRSGSC (SEQ ID NO: 1) (claim 3); wherein the peptide is cyclic (claim 4); A composition comprising the peptide of claim 1 (claim 9); further comprising a co-composition, wherein the peptide and the co-composition are not covalently coupled or directly non-covalently associated with each other (claim 10); wherein the peptide selectively homes to tumor associated macrophages (claim 13); further comprising a cargo wherein the co-composition or cargo composition comprises a therapeutic agent (claim 14); wherein the co-composition or cargo composition comprises a carrier, vehicle, or both (claim 16); wherein the co-composition or cargo composition comprises a therapeutic protein, a therapeutic compound…cytotoxic agent (claim 17); wherein the peptide further comprises a surface molecule (claim 27); wherein the peptide is conjugated with the surface molecule (claim 28); wherein one or more of the conjugated peptides is indirectly conjugated to the surface molecule via a linker (claim 29); wherein the composition binds activated macrophages (claim 32); wherein the composition reduces one or more effects of an infection (claim 35); wherein the surface molecule comprises a nanoparticle…liposomes…(claim 38); wherein the surface molecule comprises a liposome (claim 39); and wherein the moieties are independently selected from the group consisting of…(claim 44).
15.	Copending claims are drawn to a pharmaceutical composition comprising a tumor associated macrophage (TAM) binding molecule conjugated to a moiety, and a delivery agent (claim 29); wherein the TAM binding molecule binds to retinoid X receptor beta on the TAM (claim 30); wherein the peptide comprises a) CRVLRSGSC, or b) CRVLRSGSC with at least one conservative amino acid substitution (claim 40); wherein the peptide is cyclic (claim 39).
16.	Instant claims and copending claims share a similar scope, since both applications claim the same peptide sequence CRVLRSGSC and a composition comprising the peptide conjugated to a surface molecule via a linker. The composition comprising the same peptide conjugated to a molecule via a linker would have the same activity and functionality of instant claims. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
17.	Applicant argues that “The rejection is provisional since the claims of neither applicant have yet been patented and are subject to change during prosecution…wishes to hold the non-statutory double patenting rejection over the co-pending ‘175 application in abeyance…”
18.	Applicant’s arguments have been fully considered but have not been found persuasive. Until a properly executed terminal disclaimer is filed and approved by the Office, the Double Patenting rejection is maintained herein.

New Rejection
35 U.S.C. 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claim(s) 1-4, 9-10, 13-14, 17, 32, 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoslahti reference (“Probing Tumor Microenvironment With In Vivo Phage Display, Accession Number ADA621073, September 2014, pp. 1-18, approved for public release; distribution unlimited, https://apps.dtic.mil/sti/pdfs/ADA621073.pdf, enclosed).
22.	Ruoslahti reference teaches instant SEQ ID NOs: 1 (CRVLRSGSC (called CRV peptide), Page 9, middle section), and instant SEQ ID NOs: 2, 10, 12, 13, 14 and 17 (see Table 3, peptides 1-2, 4-6, and 9), meeting the limitation of instant claims 1-3. Ruoslahti reference teaches that CX7C peptide is cyclic (see Figure 1 legend), meeting the limitation of instant claim 4, since CRVLRSGSC is a CX7C peptide. Ruoslahti reference teaches that the peptide CRV (instant SEQ ID NO: 1) is labeled with green fluorophore (see Figure legends 7-9), meeting the limitation of instant claims 9 and 44. Ruoslahti reference teaches delivering compounds to stromal elements and tumor stem cells for therapeutic, imaging and research purposes, and co-administration of a phage library (see for example, p. 1, bottom of Introduction paragraph), meeting the limitation of instant claims 10, 14 and 17. Ruoslahti reference teaches that peptide motif recognizes tumor macrophages, and that CRV peptide accumulates in tumor macrophages and tumor lymphatics (see p. 14, bullet points 5 and 6) and “CRV recognizes the macrophages and inflammatory sites within tumors” (see bottom of page 9), meeting the limitation of instant claims 1, 13 and 32. In regards to the recitation “wherein the peptide selectively binds to activated macrophages via the AMP amino acid sequence” of claim 1 and “wherein the composition reduces one or more effects of an infection”, since the reference teaches instant SEQ ID NOs: 1-2, 10, 12-14 and 17, these peptides would inherently have all of the functionalities and activities as instant SEQ ID NOs: 1-2, 10, 12-14 and 17. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1-4, 9-10, 13-14, 17, 32, 35 and 44.

35 U.S.C. 112(b)
23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24.	Claims 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
25.	Claim 29 recites the limitation "the conjugated peptide" in the claim  There is insufficient antecedent basis for this limitation in the claim. Claim 29 is dependent from claim 27. Claim 27 recites, “The composition of claim 9, wherein the composition further comprises a surface molecule.” Claim 27 does not recite “conjugated”. Therefore, there is lack of antecedent basis. Since claim 31 is dependent from claim 29, this also is rejected under 35 U.S.C. 112, second paragraph. Applicant may overcome this rejection by amending the claim to depend from claim 28.


CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654